              Case 14-30117-KKS        Doc 65    Filed 10/23/18    Page 1 of 4




                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


In re:
                                                      Case No. : 14-30117-KKS
     MARK ALLEN AVERY                                 Chapter 13


      Debtor          /

    ORDER DISAPPROVING SECOND APPLICATION FOR PAYMENT
                OF UNCLAIMED FUNDS (Doc. 64)

      THIS CASE came on for consideration of the Second Application for

Payment of Unclaimed Funds (the “Application,” Doc. 64) submitted by

Dilks & Knopik, LLC, as Applicant. The Application fails to fulfill the

requirements of 28 U.S.C. § 2042.1 It is

ORDERED:

      The Second Application for Payment of Unclaimed Funds (Doc. 64)

is DISAPPROVED without prejudice for the following reason(s):

x The Applicant used application forms not authorized by this Court. The

correct      forms        can     be     found       on     the      Court’s       website:

https://ecf.flnb.uscourts.gov/ucfunds/


1 28 U.S.C.§2042 states in pertinent part: “. . . Any claimant entitled to any such money may,
on petition to the court and upon notice to the United States attorney and full proof of the
right thereto, obtain an order directing payment to him.”
            Case 14-30117-KKS   Doc 65   Filed 10/23/18   Page 2 of 4




  The Applicant is missing page ____ of the official forms.

  Proof of service is deficient upon the Office of the United States Attor-

ney at:

     - (Gainesville, Tallahassee, and Panama City Divisions) 111 N.

          Adams St., 4th Floor, Tallahassee, FL 32301

     - (Pensacola Division) 21 E. Garden St., Ste. 400, Pensacola, FL

          32502

  The last four digits of the Claimant’s Social Security Number or Tax

Identification Number were not provided.

  A copy of the individual Claimant’s photo identification was not pro-

vided, or was illegible.

x A copy of the officer of the corporate Claimant’s photo identification and

proof of employment was not provided, or was illegible.

  A notarized signature of the Claimant was not provided.

  Claimant’s name, address and telephone number were not provided.

 No explanation/incorrect explanation of the right of the Claimant to the

unclaimed funds was provided.

  The Applicant did not supply a notarized original Power of Attorney.




                                     2
           Case 14-30117-KKS   Doc 65    Filed 10/23/18   Page 3 of 4




  The Corporate Claimant failed to provide a notarized corporate power

of attorney signed by an officer of the company and a statement of the

signing officer’s authority.

x The Corporate Claimant has not provided current proof of the author-

ized representative’s authority to pursue the unclaimed funds.

  The name of the entity claiming the unclaimed funds does not match

the name of the original creditor as found on the proof of claim or Notice

of Payment of Unclaimed Funds.

  The Applicant did not supply sufficient documentation evidencing the

transfer of the claim or proof of purchase/sale of the assets.

  The amount of funds requested does not match the amount held in the

court registry.

  There are no funds on deposit in the name of the Applicant.

  ___Other [text box]____




                                     3
              Case 14-30117-KKS   Doc 65    Filed 10/23/18   Page 4 of 4




       There may be other issues with the Application. The Court reserves

jurisdiction to ensure any subsequent applications comply with the re-

quirements to receive unclaimed funds.

       DONE and ORDERED on             October 23, 2018                    .



                                           _________________________
                                           KAREN K. SPECIE
                                           Chief U.S. Bankruptcy Judge

Copies to:
All parties in interest

Stephen W. Goodrich, Esq.
342 S Main Street
Rochester, MI 48307




                                       4
